NO. 07-07-0104-CR
                                      07-07-0105-CR
                                      07-07-0106-CR
                                      07-07-0107-CR
                                      07-07-0108-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  MAY 23, 2007
                         ______________________________

                  ALFONSO DEMETRIO RODRIGUEZ, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                NOS. 17772-C, 17773-C, 17774-C, 17829-C, 18159-C;

                       HONORABLE DAVID GLEASON, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                       ORDER ON ABATEMENT AND REMAND


      Appellant Alfonso Demetrio Rodriguez filed a pro se notice of appeal from five

separate judgments convicting him of abandoning a child, kidnapping, unauthorized use

of a motor vehicle, assault on a public servant, and criminal mischief. The clerk’s record

has been filed, and reflects that appellant had appointed counsel at trial. On May 11,
2007, appellant filed a letter with this court indicating he has not yet been appointed

counsel to assist with his appeal.


       Accordingly, we now abate this appeal and remand the causes to the 251st District

Court of Randall County for further proceedings. Upon remand, the trial court shall utilize

whatever means necessary to determine the following:


       1.     whether appellant desires to prosecute the appeal;

       2.     whether appellant is indigent; and

       3.     whether the appellant is entitled to appointed counsel.


       Should it be determined appellant wishes to prosecute the appeal, is indigent, and

is entitled to an appointed attorney, the trial court shall appoint counsel. If counsel is

appointed, the name, address, telephone number, and state bar number of said counsel

shall be included in an order appointing counsel. If necessary, the trial court shall issue

findings of fact, conclusions of law, and any necessary orders it may enter regarding the

aforementioned issues and cause its findings, conclusions, and orders to be included in

a supplemental clerk’s record. A supplemental record of the hearing, if any, shall also be

prepared. The supplemental clerk’s record and supplemental reporter’s record, if any, shall

be filed with the Clerk of this Court on or before June 22, 2007.


       It is so ordered.


                                                   Per Curiam


Do not publish.

                                            2